 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    PATRICIA FITZPATRICK, et al.,                           Case No. 2:17-cv-01886-JAD-PAL
 8                                          Plaintiffs,
             v.
 9                                                                          ORDER
      LAS VEGAS METROPOLITAN POLICE
10    DEPARTMENT, et al.,                                       (Stip. Stay Disc. – ECF No. 81)
11                                        Defendants.
12          This matter is before the court on the parties’ Stipulation and Order to Stay Discovery
13   Pending the Outcome of Private Mediation (ECF No. 81). This stipulation was filed December
14   19, 2018, after the expiration of the discovery cutoff. See Order (ECF No. 75).
15          The parties state that on December 12, 2018, during a Rule 30(b)(6) deposition of LVMPD
16   they agreed to stay discovery pending the outcome of private mediation. A private mediation is
17   now set for March 21, 2019. The request for a stay indicates they will submit a stipulation and
18   order within 30 days advising the court of the outcome of the mediation and submit new discovery
19   deadlines “including the discovery cutoff (providing ample time to complete the remaining
20   depositions.”
21          The parties have already had ample time to complete discovery. At a hearing held on July
22   26, 2018, the court granted the parties stipulation to extend the discovery plan and scheduling order
23   deadlines an additional 90 days but advised the parties no further extensions would be allowed.
24   See Mins. of Proceedings (ECF No. 73); Order (ECF No. 75) at 2 (“No further extensions will
25   be granted.”) (emphasis in original). As discovery closed before the stipulation was filed the
26   parties are really requesting to reopen discovery “providing ample time to complete the remaining
27   depositions” if the mediation is not successful. The parties state they agreed to this proposal
28   December 12, 2018, a week before the extended discovery cutoff. The parties do not explain
                                                          1
 1   whether the remaining depositions were scheduled to be completed before the cutoff or why they

 2   waited until near the extended cutoff to schedule the Rule 30(b)(6) deposition.

 3          Under these circumstances, the court will not approve the parties’ stipulation requesting an

 4   opportunity to complete depositions if the mediation is unsuccessful. The court will stay the

 5   deadline for filing dispositive motions and the deadline for filing the joint pretrial order to conserve

 6   resources until after the mediation. The court will also allow the parties to complete the Rule

 7   30(b)(6) deposition that was in progress on December 12, 2018 and not completed. However, the

 8   request to reopen discovery if the mediation is not successful is denied.

 9          Accordingly,

10          IT IS ORDERED:

11          1. The parties’ Stipulation and Order to Stay Discovery Pending the Outcome of Private

12              Mediation (ECF No. 81) is GRANTED in part and DENIED in part.

13          2. The request to submit a stipulation giving the parties “ample time” to complete

14              depositions after the expiration of the extended discovery cutoff is DENIED.

15          3. The parties shall have until April 2, 2019, to complete the Rule 30(b)(6) deposition of

16              LVMPD that was continued by agreement on December 12, 2018, if the March 19,

17              2019 mediation does not resolve all claims.

18          4. The deadline to file dispositive motions is extended to April 18, 2019.

19          5. The deadline for filing the joint pretrial order is extended to May 20, 2019. If

20              dispositive motions are timely filed, the date for filing the joint pretrial order shall be

21              suspended until 30 days after the district judge issues a decision on the dispositive

22              motions.

23          Dated this 4th day of January 2019.

24                                                          ____________________________________
                                                            PEGGY A. LEEN
25                                                          UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                        2
